Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 12/23/2021. 
Acknowledgement of the Replacement drawings
3. Replacement drawings were received on12/23/2021. These drawings are Figures 9 and 10.
Acknowledgement of the Amendment to specification
4. Amendment to the specification filed with the office on 12/23/2021 (paragraph beginning at page 12, line 15) describing figure 9, reflecting the amended drawing is acknowledged. 
Allowable subject matter
5. Claim 1 is allowable. Claims 2-7 are allowable due to their dependency on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s response and amendments to claims 4 and 5 overcome the 35 U.S.C. 112 rejection cited in the office action dated 10/05/2021. Applicants arguments presented during the applicant initiated interview on 12/20/2021 and filed with the office were fully considered and found to be persuasive.
The closest cited prior art Mizunuma et al (US 2015/0177025 A1) teaches, a position detecting device includes a first sensor portion and a second sensor portion, the position detecting device has the two sensor portions independent from each other as basic composition. The two sensor portions are constructed by common parts having an identical configuration as a first sensor portion and a second sensor portion. By attaining the commonality of parts, the 
However Mizunuma et al fails to teach, a deformation suppressing portion configured to suppress the deformation of the first mold resin when deformed, the deformation suppressing portion is a groove portion extending in a 15longitudinal direction of the second mold resin while being recessed in a plate thickness direction of the second mold resin, a straight line passing through one end surface of the first mold resin and extending in the longitudinal direction of the second mold resin is referred to as a first straight line, 20a straight line passing through the other end surface of the first mold resin on the side opposite to the one end surface of the first mold resin and extending in the longitudinal direction of the second mold resin is referred to as a second straight line, and the deformation suppressing portion is formed between the first straight line 25and the second straight line.
The cited prior art fails to teach, anticipate or render obvious, “ A position detection device, comprising: a magnetic detection element configured to detect a change in magnetic  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858